Stephen, J.,
delivered the opinion of the court.
The decree of the Chancellor in this case ought we think to he affirmed. It is true as contended by the counsel for the appellant, that sheriff’s sales are embraced by the provisions of the statute of frauds and perjuries, but we are of opinion, that there is sufficient proof in the record, no part of which has been excepted to, to take the purchase of the late William Spencer out of its operation. In affirming the decree of the Chancellor, we think, however, that the same ought to be modified, by directing the trustee to sell, in the first instance, the land purchased by Benjamin Terry at the trustee’s sale, for which purpose a decree with such modification will be signed by this court.
.DECREE AFFIRMED WITH COSTS.